Exhibit 10.1

 

TERMINATION AND RELEASE OF EMPLOYMENT AGREEMENT

 

This Termination and Release (“Termination and Release”) is entered into this
16th day of May, 2007 by and among J. David Lombardi (“Executive”), the First
National Community Bank, with offices in Dunmore, Pennsylvania (“Bank”) and the
First National Community Bancorp, Inc., a Pennsylvania corporation
(“Corporation”).

 

WHEREAS, the Corporation, Bank and Executive entered into an Employment
Agreement as of the 28th day of February 1990, as amended, September 28, 1994,
May 27, 1998, and July 8, 1998 which provides Corporation, Bank, and Executive
with certain benefits and obligations (“Employment Agreement”);

 

WHEREAS, the parties have determined that it is in the best interests of the
Corporation, Bank, and Executive to terminate the Employment Agreement and to
release each other from their respective obligations under the Employment
Agreement;

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the Corporation, Bank, and Executive
hereby agree as follows:

 

 

1.

The Employment Agreement shall be terminated effective immediately.

 

2.           Executive hereby waives all rights under the Employment Agreement
and releases and discharges Corporation and Bank from any obligations and duties
under the Employment Agreement.

 

3.           Corporation and Bank hereby waive all rights under the Employment
Agreement and release and discharge Executive from any obligations and duties
under the Employment Agreement.

 

 

4.

Executive’s employment shall continue on an “at-will” basis.

 

IN WITNESS WHEREOF, the parties have duly executed this Termination and Release
of Employment Agreement the day and year first written above.

 

ATTEST:

FIRST NATIONAL COMMUNITY BANK

/s/ William Lance

By: /s/ Louis A. DeNaples



Louis A. DeNaples, Chairman

 

ATTEST:

FIRST NATIONAL COMMUNITY BANCORP, INC

/s/ William Lance

By: /s/ Louis A. DeNaples

 

Louis A. DeNaples, Chairman

 

WITNESS:

/s/ J. David Lombardi

/s/ William Lance

J. David Lombardi

 

 

 

 

 

 

 